Citation Nr: 0310965	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for a lung 
disorder, claimed due to VA hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (the RO).  

Procedural history

The veteran had active service from January 1958 to July 1958 
and from November 1961 to November 1964. 

In January 2000, the RO received the veteran's claim for 
compensation under 38 C.F.R. § 1151, for a lung disorder, 
claimed due to VA hospitalization.  In a May 2000 rating 
decision, the RO denied the claim as not well grounded.  In 
June 2000, the RO received the veteran's request to 
reconsider the claim.  In a November 2001 rating decision, 
the RO denied the claim on the merits.  The veteran disagreed 
with the May 2000 rating decision and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in June 2002.  

The veteran did not report for a Travel Board Hearing, which 
was scheduled to be conducted at the RO in October 2002.  In 
a September 2002 letter, the veteran stated that he was 
unable to attend due to health and financial problems.  The 
veteran has since made no request for another hearing.  

Issues not on appeal

The Board observes that in a December 1970 decision, the RO 
denied the veteran's claims for service connection for pectus 
excavatum and a lung disorder.  That decision also granted 
service connection for an ulcer.  In a November 1995 rating 
decision, the RO denied service connection for a back 
disorder.  The veteran did not appeal those decisions.  

Following a February 1996 grant of an increased 10 percent 
rating for the veteran's service connected ulcer, the veteran 
perfected an appeal as to that issue, and in a February 1999 
decision, the Board awarded an increased 20 percent rating 
for the ulcer.  The veteran did not appeal the March 1999 RO 
rating decision which implemented the increased 20 percent 
rating.  

In a September 1997 rating decision, the RO awarded 
nonservice-connected pension benefits.

As no other issue is currently in appellate status, the Board 
will address only the issue of entitlement to compensation 
under 38 C.F.R. § 1151, for a lung disorder, claimed due to 
VA hospitalization in this decision.


FINDINGS OF FACT

1.  The veteran's claim for compensation benefits for a lung 
disorder, under 38 U.S.C.A. § 1151, was received after 
October 1, 1997.

2.  The competent medical evidence of record does not 
demonstrate that the veteran's claimed lung disorder was 
caused by hospital care, medical or surgical treatment or 
examination furnished by VA, or that it was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, or that it was proximately caused by an event not 
reasonably foreseeable, or that it was aggravated by VA 
medical or surgical care.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for a lung disorder as a result of VA hospitalization have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to compensation under 
38 C.F.R. § 1151 for a lung disorder, claimed due to VA 
hospitalization. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
compensation under 38 C.F.R. § 1151 for a lung disorder, 
claimed due to VA hospitalization, by finding that the claim 
was not well grounded.  The VCAA eliminated the concept of a 
well-grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) (previously the Court of Veterans' Appeals) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. (2000) (per curiam), in which the 
Court held that VA could not assist in the development of a 
claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to reopen 
his claim, the RO again denied service connection for a lung 
disorder based on the substantive merits of the claim.  Thus, 
any procedural defect contained in past RO adjudications 
which applied the now obsolete well groundedness standard has 
since been rectified.  The veteran was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
2000 rating decision, and by the May 2002 Statement of the 
Case (SOC) of the pertinent law and regulations and of the 
need to submit additional evidence on his claim.  

In April 2000, following receipt of the veteran's claim, the 
RO sent the veteran a detailed letter describing the kind of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 1151.  While this letter was quite specific and included 
examples of the kind of evidence that would aid the veteran's 
case, it referred to evidence necessary to well ground a 
claim, a concept which was eliminated by the VCAA.  
Accordingly, the letter did not accurately describe the duty 
to assist as amended by the VCAA.

However, the Board notes that an attachment to the November 
2001 rating decision notified the veteran as to the changes 
brought about by the VCAA, including the RO's duty to assist 
the veteran in obtaining evidence.  The RO reconsidered the 
veteran's claim in light of the changes brought about by the 
VCAA.  

Moreover, an attachment to the May 2002 SOC provided a 
detailed description of the veteran's rights under the VCAA.  
Crucially, the veteran was informed by the RO by means of the 
May 2002 attachment as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The attachment explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. 

The Board notes that, in addition to the above, a letter was 
sent to the veteran in February 2003, with a copy to his 
representative, which specifically referenced the VCAA and 
informed the veteran of the evidence he was required to 
provide and the evidence VA would attempt to obtain on his 
behalf.  This letter, which requested a response within 30 
days from February 14, 2003, is arguably not in compliance 
with the recent holding of Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003), which 
specifically referred to VCAA notifications sent by the Board 
under 38 C.F.R. § 19.9(a)(2)(ii), but which held invalid a 
provision giving a veteran "not less than 30 days" to 
respond to a VCAA notification letter, as contrary to 38 
U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the Board concludes that the 
previous communications from the RO were adequate to satisfy 
the notification requirements of the VCAA, and they afforded 
the veteran ample time to submit required evidence in 
compliance with 38 U.S.C.A. § 5103(b) and the holding in 
Disabled American Veterans, et. al., supra.



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified VA hospitalization and 
treatment records.  The RO requested and obtained these 
records.  The RO also requested a medical opinion based on 
the evidence of record, to determine whether a lung 
disability was incurred as a result of the veteran's December 
1996 hospitalization.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.  In a May 2000 letter, the veteran 
stated that he had never seen a doctor outside VA since he 
lost his job in 1995.

The veteran's representative has specifically contended in 
the October 2002 Written Brief, that the December 2000 VA 
examiner's opinion presents a conflict of interest as the 
examiner is employed at the same VA Medical Center at which 
the veteran was hospitalized in 1996.  The representative has 
requested that another opinion be obtained under the 
provisions of 38 C.F.R. § 3.328.  

The Board may obtain an advisory medical opinion from an 
independent medical expert when, in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2002).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, the Board finds that there is no issue of such 
medical complexity or controversy as would warrant an 
independent medical opinion.  The simple fact of employment 
at the same VA Medical Center as performed the original 
procedure does not taint the examiner's opinion, and the 
representative has pointed to nothing in the opinion or in 
any other evidence of record that would lead the Board to 
conclude that there is any defect in the December 2000 
opinion.  In this regard, the Board notes that the December 
2000 VA opinion addresses the specific issue of whether a 
lung disorder can be attributed to VA hospitalization.  
Further, the December 2000 examination report reflects a 
familiarity with and discussion of the veteran's clinical 
history.  The Board can find nothing to indicate that the 
examination was cursory or that the examiner did not give 
adequate attention to the veteran's complaints.  That the 
examiner's findings do not support the veteran's complaints 
is not a reason to find the examination inadequate.  
Moreover, as a person without medical training, the veteran 
and his representative are not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

Accordingly, the Board rejects the veteran's contention and 
request that another medical opinion be obtained.  See also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his June 2002 Form 9 that 
he wanted a BVA hearing and one was scheduled.  However, he 
canceled the hearing and did not request another one.  The 
veteran's representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the veteran filed his § 1151 claim in May 2000.  
Accordingly, the post October 1, 1997 version of the law and 
regulation must be applied.  See VAOPGCPREC 40-97 [all 
Section 1151 claims which were filed after October 1, 1997, 
must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of VA].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert, 1 Vet. App. at 53, the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  



Pertinent medical evidence

In February 1970, the veteran was hospitalized for complaints 
of left anterior chest pain with x-ray involvement of the 
upper lobe of his left lung.  All studies performed were 
unremarkable, including bronchoscopy and cytology for 
aspiration.  The veteran had a low-grade fever throughout his 
stay.  In treatment notes, the veteran was noted as smoking 1/2 
pack of cigarettes per day.  A bronchoscopy was performed.  
The diagnosis was unresolving pneumonia of the left lung.

In July 1970, the veteran filed a claim for service 
connection for tuberculosis.  In connection with this claim, 
a November 1970 VA examination was conducted.  A chest x-ray 
showed moderate streaked infiltration in both upper lobes.  
The areas were somewhat coalescent and consistent in 
appearance with bilateral upper lobe tuberculosis.  In 
contrast, a 1966 study was noted to show normal lungs.  

The veteran was hospitalized in December 1996 for complaint 
of left sided constricting chest pain, associated with 
shortness of breath.  The veteran was noted to have quit 
smoking the previous year, in 1995.  Hospitalization and 
treatment notes show a history of cavitary tuberculosis in 
1977, treated at VA for 2 years.  Recent x-rays were found to 
be consistent with a recurrence of tuberculosis.  A CAT scan 
showed an impression of scarring and old granulamatous 
inflammatory disease or tuberculosis as opposed to a tumor in 
the left upper lobe.  A comparison with a May 1995 x-ray 
indicated that the left upper lobe infiltrate was not present 
in May 1995.  A bronchoscopy was performed and biopsies were 
taken.  Following these procedures, a December 3, 1996 chest 
x-ray showed air collection outside of the left lung, 
indicative of a left pneumothorax.  A chest tube was placed 
for decompression of the pneumothorax and to aid in re-
expansion of the lung.  A subsequent x-ray showed almost 
complete re-expansion of the lung.

A January 1997 x-ray report shows slight streaky and patchy 
increased densities in the apex of the right lung and minimal 
streaky densities in the apical portion of the left lung.  
The impression is chronic granulamatous inflammatory process 
involving both upper lobes, thought likely to be pulmonary 
tuberculosis, predominantly productive type on the right and 
fibroproductive type on the left.  A January 1997 pulmonary 
function test shows a minimal obstructive lung defect.  

An April 1997 treatment report shows the veteran's complaint 
of breathing problems.  The veteran had been given medication 
for bronchitis earlier in the month.  The examiner's 
impression was sarcoidosis.  An April 1997 x-ray report shows 
an impression of pulmonary tuberculosis involving the right 
upper lobe, potentially active.  There was also a fibrotic 
granulomatous lesion in the left upper lobe.  

In an August 1997 progress note, the veteran complained of 
coughing up blood.  An August 1997 x-ray report shows 
evidence of residual air space disease and or scarring in the 
right lung apex.  Air space disease previously seen in the 
left apex was almost completely resolved.  There was minimal 
scarring present.  A small amount of residual posterior air 
space disease was present on the left.  There was no evidence 
of an underlying mass lesion.  The examiner diagnosed 
sarcoidosis.  A December 1997 x-ray report shows stable 
findings, with no acute parenchymal abnormalities seen.

An October 1997 consultation report shows that the veteran 
was treated with medication for tuberculosis following his 
1996 biopsy.  This treatment was discontinued as soon as the 
culture results showing that he did not have tuberculosis 
were available.  

A January 1998 progress report notes as significant the 
veteran's medical history of tobacco use disorder.  The 
etiology of the veteran's upper lobe infiltrate was found 
most likely to be sarcoidosis, but when considered with the 
veteran's recurrent hemoptysis, that diagnosis was described 
as questionable.  

A February 1998 x-ray shows a bilateral apical pleural 
parenchymal reaction, especially on the right.  In March 
1998, the apical opacities were described as persisting.  The 
examiner's impression was a chronic inflammatory etiology.  
In April 1998, an x-ray showed the right apical lesion to be 
less prominent than on the February 1998 x-ray.  There was no 
evidence of a new lesion or acute pulmonary process.  The 
impression was a chronic inflammatory process involving both 
upper lobes, probably chronic granulomatous inflammatory 
disease or chronic tuberculosis and fungus infection.  The 
examiner stated a possibility of aspergillosis.

An August 1998 treatment note shows complaint of hemotysis, 
which was described as starting in the fall of 1991 when the 
veteran broke a rib.  An occupational chemical exposure and a 
long history of smoking were noted.  The pulmonary service 
found that the veteran might have a sarcoid, but this was 
found to be an unlikely cause of the hemoptysis.  Possible 
causes were thought to be bronchiectasis or chronic 
bronchitis. 

A February 1999 pulmonary consultation report shows the 
examiner's opinion that old scarring in the veteran's right 
upper lung and possibly in his left led to hemoptysis.  The 
presence of aspergillus in the sputum as well as the 
appearance of one area in the right upper lung were found to 
strongly suggest that he had an aspergilloma inside an area 
of old scarred lung.  The underlying etiology was unclear.  
The examiner stated the possibility that necrotizing 
sarcoidosis had produced the disease process.  

A May 1999 x-ray report shows pleural parenchymal changes at 
the lung apices, greater on the right.  There was no evidence 
of active pulmonary disease or pleural effusion.  A February 
2000 report shows no appreciable change since August 1998.

A November 1999 pulmonary consultation shows a continuation 
of symptoms compared to the February 1999 visit.  The 
assessment was chronic and scarring changes in the right 
upper lobe, described as the source of the hemoptysis.  The 
examiner stated that this may or may not be colonized with 
aspergillus, which might be a contributing factor.  The 
veteran's cough was found to be related to environmental 
exposure associated with the veteran's presence around 
sawdust from his cabinet making profession.  This was 
described as acute environmental bronchitis, or possibly a 
hypersensitivity reaction.  

A December 2000 VA examination report shows complaints of 
shortness of breath and hemoptysis.  The veteran stated that 
his respiratory problems started in 1996.  He complained of 
hemotysis symptoms once a month.  The examiner diagnosed 
chronic obstructive pulmonary disease (COPD) and a history of 
sarcoidosis, pneumonia and chronic bronchitis.  In the 
examiner's opinion, none of the diagnoses were due to VA 
hospitalization or misdiagnosis.  

Analysis

To briefly recapitulate, current law provides that VA 
compensation benefits shall be awarded for additional 
disability which was caused by VA medical treatment, and the 
proximate cause of the disability or death was either (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (2) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002).

In essence, the medical evidence in the veteran's favor boils 
down to statements made by the veteran in his own behalf.  In 
his January 2000 claim, the veteran asserted that, when he 
was hospitalized in November 1996, the biopsies conducted 
during that hospitalization caused his left lung to collapse.  
He stated that this occurred due to too many pokes taken 
during the biopsy.  The veteran contends that after this 
procedure, he was diagnosed with sarcoidosis and was treated 
for this over the next 2 years.  He states that now VA thinks 
that he has aspergillus.  He believes that his lungs are in 
the shape they are due to misdiagnosis and treatment by VA in 
1996.  

The evidence does show that biopsies were taken in 1996, and 
that following this procedure, the veteran suffered a partial 
collapse of the left lung.  However, the December 1996 
hospitalization report indicates that the veteran's lung 
collapsed due to air collection outside of the left lung, 
indicative of a left pneumothorax, not due to any damage to 
the lung.  A chest tube was placed for decompression of the 
pneumothorax and to aid in re-expansion of the lung.  A 
subsequent x-ray showed almost complete re-expansion of the 
lung.  There is no indication from the hospitalization report 
or from subsequent medical evidence that the collapsed lung 
or any other treatment received by the veteran during his 
hospital stay resulted in or contributed to any lung 
disability.  

The Board notes the alternative argument of the veteran's 
representative, presented in the October 2002 informal 
hearing, that the veteran's current lung condition was caused 
by medication given as a result of the preliminary diagnosis 
of tuberculosis and bronchitis in 1996.  While the evidence 
shows that the veteran was given medication for these 
conditions until such time as it could be verified that he 
did not have them, there is no medical evidence to support 
the assertion that this medication or any other treatment 
received by the veteran resulted in or contributed to any 
lung disability.  

A VA examination was conducted in December 2000, and the 
examiner provided his opinion as to the etiology of the 
current disability.  The examiner discussed the history of 
the veteran's lung symptomatology, including the report of 
the December 1996 hospitalization and subsequent treatment 
reports, and he stated his opinion that none of the diagnoses 
currently of record are due to the veteran's hospitalization 
or to any misdiagnosis.  

While the December 2000 VA examiner did not venture an 
opinion as to the ultimate cause of the veteran's lung 
disability, the February 1999 pulmonary consultation report 
shows that the examiner's opinion that old scarring in the 
veteran's right upper lung and possibly in his left lung led 
to his symptoms of hemoptysis.  This scarring was found to be 
already present in the November 1996 hospitalization report.  
The veteran asserts that the 1996 hospitalization was the 
cause of his current disability.  The February 1999 examiner 
could not state definitively what caused the scarring, but 
noted that it was possibly due to a necrotizing sarcoidosis.  
Thus, if the scarring were already present at the time of the 
1996 hospitalization, it follows logically that it could not 
have resulted from the hospitalization or any treatment 
rendered.

The November 1999 pulmonary consultation also noted scarring 
in the right upper lobe, and also described it as the source 
of the veteran's hemoptysis.  The examiner stated that this 
may or may not be colonized with aspergillus, which might be 
a contributing factor.  However, the veteran's cough was 
found to be related to environmental exposure associated with 
the veteran's exposure to sawdust, associated with his 
profession as a cabinet maker.  The examiner described the 
resulting disorder as acute environmental bronchitis or 
possibly a hypersensitivity reaction.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board may not base a decision on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Consistent with 
Colvin, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

As stated above, the Board finds that the December 2000 VA 
examiner's findings are based on adequate examination of the 
veteran and on review of his medical history.  The examiner 
appears to be qualified to offer a medical opinion.  The only 
evidence that supports the veteran's claim comes from his own 
contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  Espiritu, 2 Vet. App. at 494-5.  The 
Board therefore finds the December 2000 VA examiner's opinion 
and the other medical evidence noted above more persuasive 
than the veteran's contentions.

Further, the Board finds that the veteran's assertion, as 
related to the December 2000 VA examiner, that his pulmonary 
symptoms began in 1996 is not credible.  Specifically, the 
Board notes that the assertion of such a late date of onset 
only appears in the record in conjunction with the veteran's 
January 2000 claim.  Prior to that, in an August 1998 
treatment report, the examiner noted the veteran's complaints 
of hemoptysis, which the veteran described as starting in the 
fall of 1991, when the veteran broke a rib.  Further, the 
medical evidence clearly shows complaints of pulmonary 
symptoms and diagnosis of tuberculosis dating back to 1977 
and 1970.  Although the Board must take into consideration 
the veteran's statements, it may consider whether self-
interest may be a factor in making such statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; Pond v. West, 12 
Vet. App. 341, 345 (1999).

Therefore, in the absence of a current disability that is 
shown to have resulted from VA medical care, no VA 
compensation may be paid.  See 38 U.S.C.A. § 1151 (West. 
2002).  For reasons explained above, the Board concludes that 
no permanent disability has been demonstrated as being due to 
VA medical care.  The Board bases its conclusion on the 
December 2000 VA opinion and on the objective medical 
evidence of record.

In the absence of additional disability due to VA medical 
treatment, the matter of alleged VA negligence is moot.  That 
is, in the absence of a current disability that is 
demonstrated to be the result of VA medical care, whether 
such medical care was careless or not is of no consequence.  
Similarly, in the absence of disability due to VA medical 
treatment, the matter of (un)foreseeability need not be 
discussed.  See 38 U.S.C.A. § 1151 (West 2002).

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim for VA compensation under the 
provisions of 38 U.S.C.A. § 1151.  His claim is accordingly 
denied.


ORDER

VA compensation under the provisions of 38 U.S.C. § 1151 for 
a lung disorder is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

